DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. Election/Restrictions
1.	Applicant’s election without traverse of species of figures 3-5 and 9 including claims 1-3, 6-16, and 18-20 in the reply filed on 07/18/2022 is acknowledged.
2.	No new set of claims was filed indicating withdraw and/or cancel non-elected claims 4, 5 and 17. Consequently, appropriate new set needs to be filed. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the reader module is configured to measure a parameter” of which the claim term “module” in claim(s) 14 is a generic place holder because is not preceded by any structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
5.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 14-16 and 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
6.1. 	The claim element “reader module” of claim 14 is unclear because the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to perform the “measure a parameter”. 
Furthermore, the specification simply recites said “module” in the same way it is in the claims 14 and that said “module” is connected to the sensor and that may contain a battery or power source, which is not sufficient to perform measurement/analysis of said “parameter”. 
Furthermore, Fig. 1B simply depicts an empty/blank box 300 as said “module”, which have not any structure capable to perform the measuring of any parameter. 
Furthermore, the specification recites a “computer-readable medium” that could perform the above function but there is not language connecting said “module” with said “computer-readable medium” indicating that any hardware capable of performing said function. 

	6.2. 	Furthermore, claims 15-16 and 18-20 are also rejected because they further limit and depend on claim 14.

7. 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.:
Specifically, it is unclear to determine whether the limitation “a reader module” (lines 1) refers to the limitation “a reader module” (line 1) of claim-14, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same reader module.

II.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. 	Claim(s) 14-16 and 18-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. Specifically:
8.1.	Claim 14 recites “the reader module is configured to measure a parameter” where no structure for this specific limitation is disclosed in the applicant’s specification, therefore, claim 14 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

	8.2. 	Furthermore, claims 15-16 and 18-20 are also rejected because they further limit and depend on claim 14.

Examiner’s Note
9.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3, 14-16 and 18 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHIKI (Pub. No.: US 2017/0168000 hereinafter mentioned “Ichiki”).
	
As per claim 1,  Ichiki discloses: 
A method of sensing a target gas in an environment (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the method comprising
measuring a response of a semiconducting gas sensor device upon exposure to the environment (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]), the semiconducting gas sensor device comprising first and second electrodes (Fig. 1, see the source electrode 30 and the drain electrode 32. Also see [0032]) in electrical contact with a doped organic semiconductor layer (Fig. 1, see the organic semiconductor layer 28 that is doped. Also see [0032]. Furthermore, the processes of doping are fundamental processes in semiconductor, see https://electronics.howstuffworks.com/diode.htm, and, http://electrons.wikidot.com/methods-for-the-determination-of-ground-state-wavefunction), 
wherein the measured response is indicative of a cumulative amount of the target gas that the semiconducting gas sensor device has been exposed to (Fig. 1, see the gas sensor including an organic transistor 10 measuring the gas concentrations. Also see [0032]).

As per claim 2,  Ichiki discloses the method of claim 1 as described above. 
Ichiki further discloses: 
wherein the semiconducting gas sensor device is an organic thin film transistor (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]) and the first and second electrodes are, respectively, source and drain electrodes (Fig. 1, see the source electrode 30 and the drain electrode 32. Also see [0032]) of the thin film transistor (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]).

As per claim 3,  Ichiki discloses the method of claim 2 as described above. 
Ichiki further discloses: 
wherein the response is a change in one or more of drain current; a resistance; a threshold voltage; a mobility; or a transfer characteristic (see [0033]). 

As per claim 14,  Ichiki discloses:
Gas sensor apparatus (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising 
a gas sensor module (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]) and a reader module connectable to the gas sensor module (see [0032]-[0033]. The claimed “reader module” is the “measurement portion” of Ichiki)
wherein the gas sensor module comprises a semiconducting gas sensor device comprising first and second electrodes (Fig. 1, see the source electrode 30 and the drain electrode 32. Also see [0032]) in electrical contact with a doped organic semiconductor layer (Fig. 1, see the organic semiconductor layer 28 that is doped. Also see [0032]. Furthermore, the processes of doping are fundamental processes in semiconductor, see https://electronics.howstuffworks.com/diode.htm, and, http://electrons.wikidot.com/methods-for-the-determination-of-ground-state-wavefunction) and 
wherein the reader module is configured to measure a parameter (see [0032]-[0033]) of the semiconducting gas sensor device upon connection to the gas sensor module (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]).

As per claim 15,  Ichiki discloses the gas sensor apparatus of claim 14 as described above. 
Ichiki further discloses: 
wherein the semiconducting gas sensor device is an organic thin film transistor (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]).

As per claim 16,  Ichiki discloses the gas sensor apparatus of claim 15 as described above. 
Ichiki further discloses: 
wherein the response is a change in one or more of drain current; a resistance; a threshold voltage; a mobility; or a transfer characteristic (see [0033]). 

As per claim 18,  Ichiki discloses the gas sensor apparatus of claim 14 as described above. 
Ichiki further discloses: 
wherein the reader module is configured to provide electrical power (see [0095]) to the semiconducting gas sensor device when connected to the gas sensor module (Fig. 1, see the gas sensor including an organic transistor 10. Also see [0032]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 6, 7 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ichiki in view of Espinosa (Pub. No.: US 2018/0093814 hereinafter mentioned as “Espinosa”).

As per claim 6,  Ichiki discloses the method of claim 1 as described above.
Ichiki discloses said semiconducting gas sensor device as described above but does not explicitly disclose that it is attached to an object in the environment.
However, Espinosa further discloses: 
wherein the semiconducting gas sensor device is attached to an object in the environment (see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said semiconducting gas sensor device of Ichiki being “attached to an object in the environment”, as it is disclosed by Espinosa, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies such as  any technology that communicates, interacts, tracks, monitors, benefits or enhances the use, access, understanding, storage or appearance of a perishable food, user interface consumer or electronic device, good or appliance which can also be in a container such as, but not limited to, wireless technologies that can include Li-Fi, RFID, NFC and RFID tag and ic card, an NFC tag and ic card (Espinosa, Paragraph [0019]).

As per claim 7,  the combination of Ichiki and Espinosa discloses the method of claim 6 as described above.
Espinosa, with the obvious motivation set forth above in claim-6, further discloses: 
wherein the object is a harvested flower, harvested vegetable, harvested fruit or a container thereof (see [0019]).

As per claim 19,  the combination of Ichiki and Espinosa discloses the method of claim 6 as described above.
Ichiki discloses said gas sensor module but does not explicitly disclose that it comprises a RFID label. 
However, Espinosa further discloses: 
wherein the gas sensor module (see [0019]) comprises a RFID label (see [0191]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said gas sensor module of Ichiki comprising “RFID label”, as it is disclosed by Espinosa, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies such as  any technology that communicates, interacts, tracks, monitors, benefits or enhances the use, access, understanding, storage or appearance of a perishable food, user interface consumer or electronic device, good or appliance which can also be in a container such as, but not limited to, wireless technologies that can include Li-Fi, RFID, NFC and RFID tag and ic card, an NFC tag and ic card (Espinosa, Paragraph [0019]).

12.	Claim(s) 8-11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ichiki in view of Chopko et al (Pub. No.: US 2019/0303852 hereinafter mentioned as “Chopko”).

As per claim 8,  Ichiki discloses the method of claim 1 as described above but does not explicitly disclose:
measuring the response for each of a plurality of the semiconducting gas sensor devices attached to different objects and exposed to the environment at the same time.
However, Chopko further discloses:ga
measuring the response for each of a plurality of the semiconducting gas sensor devices attached to different objects and exposed to the environment at the same time (Fig. 2, see the plurality of gas detectors 84 directly attached the perishable products 60. Also see [0046]-[0047] and/or [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “measuring the response for each of a plurality of the semiconducting gas sensor devices attached to different objects and exposed to the environment at the same time” disclosed by Chopko into Ichiki, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies including but limited to cargo transport system (Chopko, Paragraph [0025]), and also by collecting parameter data may be used to infer a condition of the perishable product (Chopko, Paragraph [0002]).

As per claim 9,  Ichiki discloses the method of claim 1 as described above but does not explicitly disclose that
wherein the response is measured after the exposure of the semiconducting gas sensor to the environment
and wherein the semiconducting gas sensor is not connected to a reader configured to read the response during exposure to the environment. 
However, 
wherein the response is measured after the exposure of the semiconducting gas sensor to the environment (Fig. 2, see any of the plurality of gas detectors 84 directly attached the perishable products 60 and exposed to environment. Also see [0046]-[0047] and/or [0050])
and wherein the semiconducting gas sensor is not connected to a reader configured to read the response during exposure to the environment (Fig. 2, see the any of the plurality of gas detectors 84 not being connected to their response reader. Also see [0046]-[0047] and/or [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein the response is measured after the exposure of the semiconducting gas sensor to the environment and wherein the semiconducting gas sensor is not connected to a reader configured to read the response during exposure to the environment” disclosed by Chopko into Ichiki, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies including but limited to cargo transport system (Chopko, Paragraph [0025]), and also by collecting parameter data may be used to infer a condition of the perishable product (Chopko, Paragraph [0002]).

As per claim 10,  the combination of Ichiki and Chopko discloses the method of claim 9 as described above.
Chopko, with the obvious motivation set forth above in claim-9, further discloses.
wherein the response is measured in an environment in which the target gas is not present (Fig. 2, see the control module 62 with processor 64, which measure/analyze the response any or all of the plurality of gas detectors 84, are remotely located, therefore, the target gas of the perishable products 60 is not present. Also see [0045]-[0046]).

As per claim 11,  the combination of Ichiki and Chopko discloses the method of claim 9 as described above.
Chopko, with the obvious motivation set forth above in claim-8, further discloses.
wherein the semiconducting gas sensor is not connected to a source of electrical energy during at least part of the exposure of the semiconducting gas sensor to the environment (Fig. 2, see the any of the plurality of gas detectors 84 not being connected to any source of electrical energy. Also see [0046]-[0047] and/or [0050]).

13.	Claim(s) 13 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ichiki in view of Shekarriz et al (Pub. No.: US 2007/0295203 hereinafter mentioned as “Shekarriz”).

As per claim 13,  Ichiki discloses the method of claim 1 as described above but does not explicitly disclose said target gas is 1-methylcyclopropene.
However, Shekarriz further discloses that 
the target gas is 1-methylcyclopropene (see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said semiconducting gas sensor device of Ichiki being able to detect “1-methylcyclopropene”, as it is disclosed by Shekarriz, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies including but limited to providing high quality fresh fruits and vegetables and maintaining freshness of fruit, vegetables, and other horticultural products such as fresh cut flowers is very important to the postharvest industry and producers during various stages of transportation and storage (Shekarriz, Paragraphs [0002]-[0003]).

As per claim 20,  Ichiki discloses the gas sensor apparatusof claim 1 as described above.
Ichiki further discloses the gas sensor kit comprising a reader module and the gas sensor module (see [0032] and [0095]) but does not explicitly disclose a plurality of gas sensor modules.
However, Shekarriz further discloses: 
a gas sensor kit comprising a reader module (see [0048]) and a plurality of gas sensor modules according to claim 14 (see [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “plurality of gas sensor modules” disclosed by Shekarriz into Ichiki, with the motivation and expected benefit related to improving the sensor by implementing it in a variety of technologies including but limited to providing high quality fresh fruits and vegetables and maintaining freshness of fruit, vegetables, and other horticultural products such as fresh cut flowers is very important to the postharvest industry and producers during various stages of transportation and storage (Shekarriz, Paragraphs [0002]-[0003]).

Allowable Subject Matter
14. 	Claim(s) 12 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is an examiner's statement of reasons for the objection: 

16. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein a response of a reference device which has not been exposed to the target gas is subtracted from the response of the or each semiconducting gas sensor device. 

17.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867